Case 17-13202        Doc 110      Filed 04/16/19 Entered 04/16/19 13:23:41              Desc       Page
                                               1 of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17 B 13202
         L.T. Bryant, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/27/2017.

         2) The plan was confirmed on 12/14/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/04/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/21/2018, 01/10/2019.

         5) The case was Dismissed on 02/07/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-13202            Doc 110         Filed 04/16/19 Entered 04/16/19 13:23:41                      Desc       Page
                                                      2 of 4



Receipts:

          Total paid by or on behalf of the debtor                   $10,155.00
          Less amount refunded to debtor                                 $11.97

NET RECEIPTS:                                                                                           $10,143.03


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $4,273.00
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                                $442.09
    Other                                                                            $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,715.09

Attorney fees paid and disclosed by debtor:                            $0.00


Scheduled Creditors:
Creditor                                              Claim         Claim            Claim        Principal      Int.
Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
American InfoSource LP as agent for     Unsecured         302.47        302.47           302.47           7.75       0.00
American InfoSource LP as agent for     Unsecured         594.14        594.14           594.14          15.23       0.00
American InfoSource LP as agent for     Unsecured         146.16        146.16           146.16           0.00       0.00
Belden Jewelers                         Unsecured           0.00           NA               NA            0.00       0.00
Chad M Hayward, Esq                     Unsecured           0.00           NA               NA            0.00       0.00
CHAET KAPLAN FIRM                       Unsecured      2,645.47            NA               NA            0.00       0.00
City Of Chicago                         Priority       2,802.20       2,802.20         2,802.20      2,802.20        0.00
City of Chicago Department of Revenue   Unsecured      4,579.80       4,579.80         4,579.80        117.42        0.00
Commonwealth Edison Company             Unsecured           0.00           NA               NA            0.00       0.00
Convergent Outsourcing Inc              Unsecured         248.00           NA               NA            0.00       0.00
Credit First                            Unsecured      1,018.50       1,018.50         1,018.50          26.12       0.00
Divison of Traffic Safety               Unsecured           0.00           NA               NA            0.00       0.00
ERC/Enhanced Recovery Corp              Unsecured         302.00           NA               NA            0.00       0.00
Goldman & Grant                         Unsecured      1,685.00            NA               NA            0.00       0.00
Hunter Warfield                         Unsecured      5,091.00            NA               NA            0.00       0.00
Illinois Dept Of Employment Security    Unsecured           0.00           NA               NA            0.00       0.00
Illinois Dept of Human Services         Unsecured           0.00           NA               NA            0.00       0.00
Illinois Dept of Revenue 0414           Unsecured           0.00          0.00             0.00           0.00       0.00
Internal Revenue Service                Unsecured         101.30        101.30           101.30           0.00       0.00
Internal Revenue Service                Priority          200.00        200.00           200.00           0.00       0.00
Jefferson Capital Systems LLC           Unsecured           0.00        306.49           306.49           7.86       0.00
JP Morgan Chase Bank NA                 Unsecured            NA     75,422.67        75,422.67            0.00       0.00
JP Morgan Chase Bank NA                 Unsecured           0.00           NA               NA            0.00       0.00
JP Morgan Chase Bank NA                 Secured       90,422.67     90,422.67        15,000.00       1,353.90     315.71
JP Morgan Chase Bank NA                 Secured        2,954.79           0.00         2,954.79        288.49        0.00
Kross/lieberman & Ston                  Unsecured         300.00           NA               NA            0.00       0.00
Kross/lieberman & Ston                  Unsecured           0.00           NA               NA            0.00       0.00
Linebarger Goggan Blair & Sampson       Unsecured         300.00           NA               NA            0.00       0.00
Midwest Recovery Syste                  Unsecured         128.00           NA               NA            0.00       0.00
Nicor Gas                               Unsecured         200.00           NA               NA            0.00       0.00
Peoples Gas                             Unsecured         300.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-13202             Doc 110    Filed 04/16/19 Entered 04/16/19 13:23:41                    Desc         Page
                                                  3 of 4



Scheduled Creditors:
Creditor                                          Claim           Claim         Claim       Principal        Int.
Name                                   Class    Scheduled        Asserted      Allowed        Paid           Paid
Plaza Services                      Unsecured         544.75             NA           NA            0.00         0.00
Portfolio Recovery Ass              Unsecured         708.00             NA           NA            0.00         0.00
Portfolio Recovery Associates       Unsecured         594.00             NA           NA            0.00         0.00
Portfolio Recovery Associates       Unsecured           0.00          593.73       593.73          15.23         0.00
Portfolio Recovery Associates       Unsecured         708.00          707.78       707.78          18.15         0.00
Portfolio Recovery Associates       Unsecured         594.00             NA           NA            0.00         0.00
Santander Consumer USA              Unsecured      9,310.00              NA           NA            0.00         0.00
Santander Consumer USA              Unsecured     17,936.61       17,936.61     17,936.61        459.88          0.00
Speedy Cash                         Unsecured           0.00          193.47       193.47           0.00         0.00
State Collection Servi              Unsecured         686.00             NA           NA            0.00         0.00
Wexler and Wexler LLC               Unsecured      1,614.44              NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                  Claim            Principal               Interest
                                                                Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00                 $0.00                  $0.00
      Mortgage Arrearage                                        $0.00                 $0.00                  $0.00
      Debt Secured by Vehicle                                   $0.00                 $0.00                  $0.00
      All Other Secured                                    $17,954.79             $1,642.39                $315.71
TOTAL SECURED:                                             $17,954.79             $1,642.39                $315.71

Priority Unsecured Payments:
       Domestic Support Arrearage                                  $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                    $0.00              $0.00                  $0.00
       All Other Priority                                      $3,002.20          $2,802.20                  $0.00
TOTAL PRIORITY:                                                $3,002.20          $2,802.20                  $0.00

GENERAL UNSECURED PAYMENTS:                               $101,903.12               $667.64                  $0.00


Disbursements:

          Expenses of Administration                                $4,715.09
          Disbursements to Creditors                                $5,427.94

TOTAL DISBURSEMENTS :                                                                             $10,143.03




UST Form 101-13-FR-S (9/1/2009)
Case 17-13202        Doc 110       Filed 04/16/19 Entered 04/16/19 13:23:41                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
